DETAILED ACTION
	In Election filed on 03/15/2021 Claims 1- 15 are pending. Claims 14- 15 are withdrawn based on restriction requirement. Claims 1- 13 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14- 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.

Applicant’s election of claims 1- 13 in the reply filed on 03/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the control unit configured to change a shape coefficient multiplied by a correction amount of the shape to balance a resultant force and a moment on the mold applied by the correction mechanism on the basis of magnification coefficient which is a coefficient multiplied by a correction amount of the magnification obtained through closed-loop control” in the last 5 lines. Applicant has claimed several variables/parameters (i.e., the shape coefficient, correction amount, resultant force, magnification coefficient, coefficient, correction amount, and magnification obtained through closed loop). It is unclear how each of these variables/parameters relate to the structure of the imprint apparatus. Therefore, the Examiner cannot ascertain the scope of the control unit and claim 1 fails to particularly point out and/or distinctly claim the invention.

Claim 2 recites “wherein the shape coefficient includes a first coefficient multiplied by a first shape correction amount for correcting a first shape of the mold through the closed loop control” and “a second coefficient multiplied by a second shape correction amount for correcting a second shape of the mold through open-loop control” in lines 2- 5. A “closed loop” requires a comparison of inputted set point values and measured data, whereby the comparison is used to adjust the system. It is unclear what value is being inputted, sensed, and how the comparison of 

Claim 3 recites “the control unit configured to determine the first coefficient from a difference between an output value of the correction mechanism obtained on the basis of the magnification coefficient and the correction amount of the magnification and an output upper limit value and an output lower limit value of the correction mechanism” in lines 1- 5. Applicant has claimed several variables/parameters (i.e., output value of the correction mechanism, magnification coefficient, magnification correction amount, the first coefficient, an output upper limit value, and an output lower limit value). It is unclear how each of these variables/parameters relate to the structure of the imprint apparatus. Furthermore, it is unclear how the output value of the correction mechanism is obtained from the magnification coefficient and the magnification correction amount. Therefore, the Examiner cannot ascertain the scope of the control unit and claim 3 fails to particularly point out and/or distinctly claim the invention. Additionally, it is unclear what values the control unit is taking the difference between in order to determine the first coefficient.

Claim 4 recites “the control unit configured to determine the second coefficient from a difference between an output value of the correction mechanism obtained on the basis of the magnification coefficient and the correction amount of the magnification and an output upper limit value and an output lower limit value of the correction mechanism” in lines 1- 6. Applicant has claimed several variables/parameters (i.e., output value of the correction mechanism, magnification coefficient, magnification correction amount, the second coefficient, an output upper limit value, and an output lower limit value). It is unclear how each of these variables/parameters relate to the structure of the imprint apparatus. Furthermore, it is unclear 

Claim 7 recites “the control unit configured to change a third coefficient multiplied by a third shape correction amount for correcting a third shape of the mold through the open-loop control” in lines 3- 5. An “open-loop” requires an inputted set point value and a measured response. It is unclear what is being inputted and measured in the claimed “open-loop.”

Claim 8 recites “the control unit configured to determine the third coefficient from a difference between an output value of the correction mechanism, which is obtained from the magnification coefficient, the magnification correction amount, the first coefficient, the first shape correction amount, the second coefficient, and the second shape correction amount, and an output upper limit value and an output lower limit value of the correction mechanism” in lines 1- 6. Applicant has claimed several variables/parameters (i.e., output value of the correction mechanism, magnification coefficient, magnification correction amount, the first coefficient, the first shape correction amount, the second coefficient, the second shape correction amount, an output upper limit value, and an output lower limit value). It is unclear how each of these variables/parameters relate to the structure of the imprint apparatus. Furthermore, it is unclear how the output value of the correction mechanism is obtained from the magnification correction amount, the first coefficient, the first shape correction amount, the second coefficient, the second shape correction amount. Therefore, the Examiner cannot ascertain the scope of the control unit and claim 8 fails to particularly point out and/or distinctly claim the invention. 

Claim 11 recites the term “a higher-order shape” in line 2. It is unclear what about the shape is “higher-order” with respect to the rhombic and trapezoidal shapes.

Claims 12 and 13 recite the values of the shape coefficient and magnification coefficient, respectively. It is unclear what the values of between 0 and 1 and 1, respectively, represent with respect to the imprint apparatus.

All dependent claims are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5- 6, and 12- 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0050351 A1 (“Mizuta”).
	Regarding claim 1, Mizuta teaches an imprint apparatus which forms a pattern of an imprint material on a substrate using a mold (Fig. 1 and [0023]), comprising:
31) configured to correct a shape and a magnification of the mold ([0035, 0039] and Figs. 1, 3); and
	a control unit configured to control the correction mechanism on the basis of differences in magnification and shape between the mold and substrate (Fig. 9 and [0101- 0112] teach a positional slippage which is equivalent to a difference in magnification/shape between the template and substrate; [0061] teaches the input unit 21 of the correction information calculating device 20 receives an input of correlation information from the positional slippage measuring device 37; [0073] teaches adjusting the template pattern by an amount corresponding to the amount of positional slippage),
	wherein the control unit is configured to change a shape coefficient multiplied by a correction amount of the shape to balance a resultant force and moment on the mold applied by the correction mechanism on the basis of a magnification coefficient which is a coefficient multiplied by a correction amount of the magnification obtained through closed-loop control (Fig. 12 and [0039, 0056] teach the pressing unit 31 presses the side surface of the template Tx with a force of a magnitude corresponding to the input magnification value, where the input magnification value is a function of the amount of positional slippage multiplied by a magnification response coefficient; [0101- 0113] and Fig. 9 teach the positional slippage being a combination of these components, for example the shape components such as the fan-shaped component Δdx=K11*y2 and the magnetic components such as the magnification component Δdx=K3*x).

	Regarding claim 5, Mizuta teaches the first shape includes either one of a rhombic shape and a trapezoidal shape (Figs. 9(c),(e) and [0102, 0105, 0107, 0113]).

	Regarding claim 6, Mizuta teaches the second shape includes either one of a rhombic shape and a trapezoidal shape, and is different from the first shape (Figs. 9(c),(e) and [0102, 0105, 0107, 0113] the positional slippage comprises both rhombic and trapezoidal  components which represent different shape corrections).

	Regarding claim 12, Mizuta teaches the control unit is configured to change the shape coefficient between 0 and 1 (Fig. 9 and [0102- 0113] teach shape components where the coefficient K is capable of being between 0 and 1).

	Regarding claim 13, Mizuta teaches the control unit configured to set the magnification coefficient to 1 (Fig. 9 and [0102- 0113] teach magnification components where the coefficient K is capable of being set to 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2- 4 and 7- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0050351 A1 (“Mizuta”), as applied to claim 1, further in view of US 2016/0223919 A1 (“Nakagawa”).
	Regarding claim 2, Mizuta teaches the shape coefficient includes a first coefficient multiplied by a first shape correction amount for correcting a first shape of the mold through the control, and a second coefficient multiplied by a second shape correction amount for correcting a second shape of the mold through control ([0113] teaches the positional slippage between the underlayer pattern and the resist pattern is a combination of the components of Fig. 9 and [0103- 0112]; the components of Fig. 9 and [0103- 0112] comprise several different shape components, e.g., a rhombic component, a trapezoidal component, a fan-shaped component, etc., each with a coefficient), and
	the control unit changes each of the first and the second coefficient (Fig. 12 and [0056] teaches the pressing unit capable of pressing in the X and Y direction according to the learning template L which is a function of the shape and magnetic components in Fig. 9 and [0101- 0112]).
	Mizuta does not explicitly teach closed loop control for correcting the first shape of the mold and open loop control for correcting the second shape of the mold.
	Nakagawa teaches closed loop control for correcting the first shape of the mold ([0034, 0036] and Fig. 1 teaches in the overlaying step, feedback control is performed to correct relative positions and shapes of the pattern region 7a. Feedback control is a type of closed loop control, thus Nakagawa teaches closed loop control to correct a first shape of the mold) and open loop control for correcting the second shape of the mold ([0034- 0035] and Fig. 1 teaches in the deformation step, feedforward control is performed to correct/deform relative positions and shapes of the pattern region 7a. Feedforward control is a type of open loop control, thus Nakagawa teaches closed loop control to correct a second shape of the mold).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Mizuta to incorporate the closed and open loop control systems as taught by Nakagawa motivated by bringing the shape of the pattern region and the shape of the shot region close to each other (See Nakagawa – [0005, 0034- 0036]).

	Regarding claim 3, Mizuta teaches the control unit configured to determine the first coefficient from a difference between an output value of the correction mechanism obtained on the basis of the magnification coefficient and the correction amount of the magnification and an output upper limit value and an output lower limit value of the correction mechanism ([0101- 0113] and Figs. 9, 12 teach determining the positional slippage from the various components, each of which has a coefficient; [0035] teaches correcting the positional slippage by adjusting the shape or size of the template Tx via pressing units 31, since the actuator adjusts the shape in accordance with the positional slippage the adjustment must be within an output upper and lower value).

	Regarding claim 4, Mizuta teaches the control unit configured to determine the second coefficient from a difference between an output value of the correction mechanism, which is obtained on the basis of the magnification coefficient, the correction amount of the magnification, the first coefficient, and the first shape correction amount, and an output upper limit value and an output lower limit value of the correction mechanism ([0101- 0113] and Fig. 9, 12 teach determining the positional slippage from the various components, each of which has a coefficient; [0035] teaches correcting the positional slippage by adjusting the shape or size of the template Tx via pressing units 31, since the actuator adjusts the shape in accordance with the positional slippage the adjustment must be within an output upper and lower value).

	Regarding claim 7, Mizuta does not explicitly teach a heating mechanism configured to heat and deform the substrate; wherein the control unit is configured to change a third coefficient multiplied by a third shape correction amount for correcting a third shape of the mold through the open loop control in conjunction with a heating deformation of the substrate caused by the heating mechanism.
	Nakagawa teaches a heating mechanism (50) configured to heat and deform the substrate ([0028] teaches the imprint apparatus has a heating unit 50 which deforms the shot region 12 by heating the substrate 11); wherein the control unit is configured to change a third coefficient multiplied by a third shape correction amount for correcting a third shape of the mold through the open loop control ([0035] teaches a deforming step of performing feedforward control to deform at least one of the pattern region 7a and the shot region 12 so as to correct a high-order component; [0041] teaches the determined driving amount is used in the deforming step S105 to correct high-order components via the heating unit 50 and pressurization unit 18 to deform the substrate 11 and pattern region 7a) in conjunction with a heating deformation of the substrate caused by the heating mechanism ([0041] teaches the control unit 6 determines a driving amount for driving pressurization unit 18 and the heating unit 50 based on the obtained deformation amount to bring the shape of the pattern region 7a close to that of the shot region 12).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Mizuta to incorporate the heating mechanism as taught by Nakagawa motivated by bringing the shape of the pattern region close to that of the shot region (Nakagawa – [0041]).

Regarding claim 8, Mizuta teaches the control unit configured to determine the third coefficient from a difference between an output value of the correction mechanism, which is obtained from the magnification coefficient, the magnification correction amount, the first coefficient, the first shape correction amount, the second coefficient, and the second shape correction amount, and an output upper limit value and an output lower limit of the correction mechanism  ([0101- 0113] and Fig. 9, 12 teach determining the positional slippage from the various components, each of which has a coefficient; [0035] teaches correcting the positional slippage by adjusting the shape or size of the template Tx via pressing units 31, since the actuator adjusts the shape in accordance with the positional slippage the adjustment must be within an output upper and lower value).

Regarding claim 9, Mizuta teaches the control unit is configured to set the second coefficient and the third coefficient to the same value (based on Figs. 9, 12 and [0101- 0113], the control unit can set two different coefficient’s K to the same value).

Regarding claim 10, Mizuta does not explicitly teach the control unit is configured to multiply the third coefficient by heating amount of the heating mechanism.
Nakagawa teaches the control unit is configured to multiply the third coefficient by heating amount of the heating mechanism ([0043] teaches when heating unit 50 heats the substrate 11, isotropic deformation is generated in the shot region to bring the shape of the pattern region 7a close to that of the shot region. Therefore, the driving amount determined in [0041] is equivalent to a thermal expansion coefficient of the substrate 11 multiplied by a temperature change to yield the desired deformation).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the apparatus of Mizuta to incorporate the heating mechanism as taught by Nakagawa motivated by reasons set forth in claim 7.

Regarding claim 11, Mizuta teaches the third shape includes at least one of a rhombic shape, a trapezoidal shape, and a higher-order shape, and the first shape and the second shape are different from each other (Fig. 9 and [0102- 0113] teach a rhombic component, trapezoidal component, and higher order components such as the accordion-shaped, c-shaped, and stream-shaped components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0013559 A1, US 2007/0132157 A1, US 2015/0325526 A1, and US 2014/0339734 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744